          Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------x
LEVON ALEKSANIAN, SONAM, LAMA, HARJIT
KHATRA, Individually, and on Behalf of All Others Similarly
Situated, and as Class Representatives,

                                   Plaintiffs,                                         19-cv-10308(AJC)

                                                                                         PLAINTIFFS’
                                   -against-                                          MEMORANDUM OF
                                                                                      LAW IN SUPPORT OF
                                                                                     MOTION FOR LIMITED
UBER TECHNOLOGIES, INC., UBER LOGISTIK, LLC,                                             DISCOVERY
UBER USA LLC, jointly and severally,

                                    Defendants.
---------------------------------------------------------------------------------x


                                              INTRODUCTION

Plaintiffs submit the instant Memorandum of Law in support of their motion for limited discovery

pursuant to the court’s Order of August 18, 2020 granting leave to move for discovery regarding

Defendants’ pending Motion to Compel Arbitration ((Dkt. #19). After the moving papers,

opposition and reply were submitted, the parties submitted supplemental authority and memoranda

to the court regarding recently decided cases from foreign districts addressing the key issue in the

pending motion: whether Plaintiffs are within the residual clause of Section 1 of the Federal

Arbitration Act (“FAA”), as transportation workers “engaged in interstate commerce” and thus

exempt from the mandatory arbitration under the FAA. See Circuit City v. Adams, 532 U.S. 105,

(2001) Specifically, the supplemental authority addressed the issue of intrastate activities and

whether “last-mile” transportation workers who perform intrastate deliveries (Amazon workers

delivering out-of-state packages to intrastate recipients, and GrubHub local delivery workers), are

persons “engaged in interstate commerce.” See Waithaka et al v. Amazon.Com, Inc., Amazon




                                                         1
             Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 2 of 10




Logistics, Inc., (First Cir. No. 19-1848, July 17, 2020, hereafter “Waithaka”) and Wallace v.

Grubhub Holdings, Inc., et al., Nos. 19-1564 & 19-2156, --- F.3d ----, 2020 WL 4463062 (7th Cir.

Aug. 4, 2020), respectively. After submitting such authority, at a conference with the court held on

August 18, 2020, Plaintiffs were granted leave to bring the instant motion.

         By this motion Plaintiffs seek information in the attached proposed Discovery Requests

which address interstate trips and trips to airports/ transportation hubs relevant to whether Plaintiffs

and the putative class “engaged in interstate commerce.”1 Specifically, Plaintiffs seek information

highly relevant and narrowly tailored to the issues of:


         •    the portion of the putative classes’ work, by hails or sales revenue, that is derived from
              actual interstate trips, by way of New York City and national data;
         •    the portion of the putative classes’ work, by hails or sales revenue, that is derived from
              trips to airports and other interstate transportation hubs and thus in the flow of interstate
              commerce, by way of New York City and national data;
         •    the centrality of interstate commerce to the job description of the putative class as
              conceived of by Defendants’ internal materials, documents, advertising.

As argued herein, such discovery is entirely appropriate, as it is responsive to the data placed at

issue by Defendants’ statistics offered in support of their Motion to Compel Arbitration. Plaintiffs

merely seek analogous data that is appropriately tailored to the putative class of New York City

drivers, given the economic and geographic particulars of New York City and New York City

airports as interstate hubs as compared with the nation and New York State more generally.

Documents of these sort are now routinely ordered to be produced in cases addressing this factual

question in other jurisdictions. Further such discovery is not unduly burdensome and judicially

efficient to produce at this point.



1
  Other threshold issues relevant to the application of the exemption under Section 1 such as the definition of the
class and the issue of goods versus transport of passengers have been briefed in Plaintiffs’ prior submission.
Plaintiffs argue that this court should reach the same decision reached by the Third Circuit in Singh, infra, which
held the other prongs satisfied and the exemption issue to turn on “engaged in interstate commerce.”


                                                          2
         Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 3 of 10




                                      LEGAL STANDARD

The Second Circuit in Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003) stated that the

Court should apply the evidentiary standard applicable on a motion for summary judgment on a

motion to compel arbitration. As stated in Guida v. Home Sav. of Am., Inc., 793 F. Supp. 2d 611,

613 n.2 (E.D.N.Y. 2011), "[w]hile it is generally improper to consider documents not appended to

the initial pleading or incorporated in that pleading by reference in the context of a Rule

12(b)(6) motion to dismiss, it is proper (and in fact necessary) to consider such extrinsic evidence

when faced with a motion to compel arbitration." See also Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 776 (3d Cir. 2013) (holding where there is a question about

arbitrability the court should allow limited discovery on that issue before deciding a motion to

compel arbitration).

        As noted in the previously filed Affirmation of Zubin Soleimany, in Opposition to

Defendants’ Motion to Compel, Plaintiffs provided publicly available documents and information

regarding Defendants to show that Plaintiffs are engaged in interstate commerce (See Exhibits to

Soleimany Affirmation in Opposition to Notion to Compel Arbitration, Dkt. # 34). Nonetheless,

as argued below, given Defendants’ submissions, Plaintiffs would be prejudiced should they not

receive clearly relevant and readily available data in Defendants’ possession to rebut the

misleading data set forth by Defendants in their motion. Such is precisely the data sought by

Plaintiffs here.

        Specifically, in their response to Defendants’ Motion to Compel Arbitration in this case,

Plaintiffs, as the party opposing arbitration, were confronted with inapposite statistics which

showed annual percentages of actual trips in which Uber drivers actually crossed state lines in

delivering passengers to and from their chosen destinations. Such data was a nationwide and




                                                 3
         Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 4 of 10




statewide sample only. No data regarding New York City was presented. Moreover no data

regarding revenue generated from interstate trips nor data regarding intrastate trips in the flow of

commerce to travel hubs such as airports, bus and rail terminals and the like was presented by

Defendants. As argued herein, such data that Defendants failed to volunteer is “clearly relevant

to the interstate commerce inquiry” and important for purposes of rebuttal.

        Thus, Plaintiffs seek an order requiring Uber to provide the information in the discovery

requests in Exhibit 1 to the Affirmation of Jeanne Mirer.      These interrogatories and document

requests seek information, crucially, regarding the New York City market and national sample of

interstate trips. The requests further seek data regarding intrastate trips to airports and other

interstate hubs for bus rail and waterways. Plaintiffs also request information regarding gross sales

of these types of trips both locally and nationally. As discussed infra, such requests are narrowly

tailored to the factual question of whether Plaintiffs and the putative class of New York City Uber

drivers “engage in interstate commerce” through both interstate trips and intrastate activities in the

flow of commerce. See Waithaka, supra (holding that purely intrastate package delivery was

sufficiently in the flow of interstate commerce to render Plaintiff Amazon drivers “engaged in

interstate commerce” for purposes of FAA exemption.)

   While in the main, by this limited discovery request, Plaintiffs merely seek the correct dataset

regarding interstate trips applicable to Plaintiffs and the putative class of New York City Uber

drivers, given the developments in this area since New Prime v Oliviera, 139 S.Ct. 532 (2019) as

discussed infra, intrastate activities may take on further significance in establishing interstate

commerce and discovery on transportation hubs/airports is equally probative.

   I.      AS AN INITIAL MATTER THE STATISTICS PUT FORWARD BY
           DEFENDANTS IN THEIR MOTION PLACE INTERSTATE COMMERCE AT
           ISSUE AND WARRANT DISCOVERY IN REBUTTAL, SUCH
           JURISDICTIONAL FACTS BEING IN DEFENDANTS’ POSSESSION


                                                  4
         Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 5 of 10




Here Plaintiffs seek discovery similar to the discovery ordered by the Third Circuit in Singh, supra.

In that case the Third Circuit held:

       At this stage, a court may only make that determination if the complaint and incorporated
       documents suffice. If not, or if so and Singh's opposition to the motion to compel arbitration
       places the issue in dispute, discovery must be allowed before entertaining further briefing
       on the question. The latter course is warranted here. [Singh v. Uber Techs. Inc., 939 F.3d
       210, 226, 2019 U.S. App. LEXIS 27412, *31-32, 2019 WL 4282185]

Further in Singh, the Third Circuit stated that Plaintiff’s opposition to the Motion to Compel had

also placed the factual issue of interstate commerce in dispute by reference to Plaintiff’s affidavit

regarding his interstate trips. That the parties had placed such facts at issue was held to warrant

discovery there.

       Similarly, here, Defendants place such facts at issue, arguing “Plaintiffs bear the burden of

showing that the class of personal transportation workers is engaged in—not merely affecting or

influencing—interstate commerce.” [Defendant’s Memorandum of Law in Support of Motion to

Compel Arbitration, Dkt. #20, page 11]


Further, quoting Rogers v Lyft, Defendants argue:

       [t]he work of drivers on Uber’s app “predominantly entails intrastate trips, an activity that
       undoubtedly affects interstate commerce but is not interstate commerce itself.” 2020 WL
       1684151, at *6. “Although we can safely assume that some drivers (especially those who
       live near state borders) regularly transport passengers across state lines, the company is in
       the general business of giving people rides, not the particular business of offering interstate
       transportation to passengers.” Id. “Interstate trips that occur by happenstance of geography
       do not alter the intrastate transportation function performed by the class of workers.” Id.;
       accord Hill v. Rent-A-Ctr., Inc., 398 F.3d 1286, 1289–90 (11th Cir. 2005) (Section 1 does
       not cover “incidental” interstate transportation, such as “the interstate ‘transportation’
       activities of . . . a pizza delivery person who delivered pizza across a state line to a customer
       in a neighboring town”).

       That persuasive analysis is backed up by the data. In 2019, the average Uber trip in the
       U.S. was 6.3 miles. Ex. 3 (Declaration of Juan Manuel Contreras) ¶ 5. In New York, the
       average Uber trip was shorter: 4.7 miles. Id. ¶ 9. Not surprisingly in light of the short
       distances, the overwhelming majority of Uber trips are intrastate. In 2019, 97.64% of Uber


                                                  5
         Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 6 of 10




       trips nationally were intrastate. Id. ¶ 4. In New York, that percentage was 98.33%.3 Id. ¶ 8.
       In states where major cities are not near the state line, the percentages are even higher. In
       California and Massachusetts, the 2019 percentages of intrastate rides were 99.99% and
       99.63%, respectfully. Id. ¶ 12. [Defendant’s Memorandum of Law in Support of Motion
       to Compel Arbitration, Dkt. #20, page 11]

Thus, Defendants have placed interstate commerce at issue while providing statistics relevant only

to the entire nation and to New York State. No data relevant to New York City has been provided.

Given the expansive geography of New York State, versus the New York City region where

interstate travel between New York and New Jersey is often closer than travel between the

boroughs, data unique to New York City is warranted. Further, “Given that the borough of

Manhattan ‘draws more commuters than any other county in the country,’ ‘more workers commute

from New Jersey to New York (nearly 400,000) than travel between any other states’ and

Manhattan’s geographic proximity to New Jersey, such data regarding New York City is highly

probative of the question of actual interstate travel by Plaintiffs and the putative class.” See

Affirmation of Jeanne Mirer. The production of such narrowly tailed and highly probative data is

entirely appropriate and will aid the court in its analysis of the question of interstate commerce.

       Moreover as to relevant intrastate data, as stated in the Affirmation of Jeanne Mirer, two of

the busiest international airports—with the highest number of international trips in the country—

are JFK Airport and Newark Liberty International, are serviced by the putative class. Accordingly

requests regarding travel to transportation hubs and airports are highly relevant. See Cunningham

v Lyft, No. 1:19-cv-11974, 2020 WL 1503220 (D. Mass. Mar. 27, 2020), infra (finding Plaintiffs

engaged in intetstate commerce based on airport trips in the flow of interstate commerce).

       Defendants are in possession of such data and it is readily available to them. Plaintiffs

should thus be afforded an opportunity to rebut the inapposite data set forth by Defendants.




                                                 6
          Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 7 of 10




   II.      WHILE PLAINTIFF HAS PROPOUNDED SIGNIFICANT EVIDENCE, THE
            QUESTION OF INTERSTATE COMMERCE MAY BE HIGHLY FACT
            SPECIFIC AND FACT DEVELOPMENT OF THE RECORD IS
            APPROPRIATE

As this Court should be aware, the subject matter of this litigation has been developing very

quickly since the Supreme Court in New Prime v Oliviera, 139 S.Ct. 532 (2019) settled the

question that the Court, not the arbitrator, decides in the first instance whether a case is arbitrable

as a matter of law. Since the instant case has been filed, courts in other jurisdictions have decided

a plethora of cases addressing the issue of whether certain transportation workers fall under the

residuary exemption in the FAA, 9 U.S.C. § 1.

         Indeed, since the initial briefs were filed in this case, the First Circuit decided Waithaka et

al v. Amazon.Com, Inc., Amazon Logistics, Inc., (First Cir. No. 19-1848, July 17, 2020) and

affirmed the District Court’s denial of Amazon’s motion to compel arbitration of the claims of

Plaintiff Waithaka on behalf of a class of Massachusetts Amazon delivery persons who did not

cross state lines in the course of their deliveries of packages, which themselves has come from out

of state. On the other hand, the Seventh Circuit in Wallace v. Grubhub Holdings, Inc., et al., Nos.

19-1564 & 19-2156, --- F.3d ----, 2020 WL 4463062 (7th Cir. Aug. 4, 2020) ruled against delivery

drivers who drove intrastate but delivered food that had likely come from other states to restaurants

which prepared the food for delivery. Several cases in California involving Uber relied on a small

percentages of interstate trips to deny that Uber drivers were engaged in interstate commerce while

in Massachusetts the District Court in Cunningham v Lyft, No. 1:19-cv-11974, 2020 WL 1503220

(D. Mass. Mar. 27, 2020) found Lyft drivers to be engaged in interstate commerce in light of their

role in taking passengers to and from airports which put them in the flow of interstate commerce.

Given these highly fact-specific inquiries, Plaintiffs would in fact be prejudiced could they not set




                                                   7
           Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 8 of 10




forth data regarding some of the factual questions—such as airport trips—on which of the

comparable cases turn.


   III.      DISCOVERY HAS BEEN PERMITTED OR ORDERED SUA SPONTE IN
             MULTIPLE CASES ADDRESSING THE EXEMPTION ISSUE

The decisions of other courts in addressing this question is highly instructive. There use of

jurisdictional discovery is entirely appropriate and in fact courts have ordered such discovery with

some regularity.

   Indeed, in Olivera v New Prime, discovery on the issue of employee status was permitted by

the district court. See Oliveira v. New Prime, Inc., 857 F.3d 7, 11-12, 2017 U.S. App. LEXIS 8474,

*8. Further, the Third Circuit in Singh v. Uber Techs. Inc., 939 F.3d 210, 226, 2019 U.S. App.

LEXIS 27412, *31-32, 2019 WL 4282185 remanded the case and ordered discovery precisely on

the issue of interstate commerce after vacating the motion to compel at the District Court level.

          Further, in Sienkaniec v. Uber Techs., 401 F. Supp. 3d 870, 872 (D. Minn. 2019) the Court

asked:

          First, what is the "class of workers" to which Sienkaniec belongs? There is a strong
          argument that the "class of workers" to which Sienkaniec belongs is "all Uber drivers in
          the United States." After all, Uber drivers perform the same job for the same company
          pursuant to the same agreement. Notably, in Lenz, the Eighth Circuit seemed to treat the
          relevant class as consisting of all of those who performed the same job for the same
          employer. See id. at 353 ("a strike by commercial service representatives, while
          inconvenient for Yellow, would not disrupt interstate commerce or halt trucks from
          delivering the general commodities"). Second, how many of those within the class must
          transport goods or people across state lines—and how often must they do so—before the
          class is deemed to be "class of workers engaged in . . interstate commerce"? Is it sufficient
          if one member of the class has transported goods or people across a state line on one
          occasion? That seems unlikely. But what then is sufficient?

After referring to International Brotherhood of Teamsters Local Union No. 50 v. Kienstra Precast,

LLC, 702 F.3d 954 (7th Cir. 2012), in which the Seventh Circuit held that the transportation-worker

exemption applied to truckers whose interstate deliveries comprised only a small proportion of


                                                   8
          Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 9 of 10




their total workload after permitting discovery on the issue (Id. at 958 ), the Court then stated it

would benefit from the development of the factual record to address the question of the degree and

frequency of crossing state lines to answer the question of engaging in commerce. Accordingly,

the Court sua sponte requested Uber to provide information regarding

         1 the total number of Uber trips nationwide, and the number of such trips that cross state
         lines;
         2. the total number of Uber drivers nationwide, and the number of such drivers who have
         transported a passenger across state lines;
         3. the total number of Uber trips that originate in Minnesota, and the number of such trips
         that cross state lines; and
         4. the total number of Uber drivers in Minnesota, and the number of such drivers who
         have transported a passenger across state lines.


A similar result is warranted here, and while Sienkaniec did not address intrastate activities as in

Wallace and Waithaka, given the latter recent rulings, inquiry into intrastate “last-mile” activities

regarding transportation hubs are clearly within the scope of permissible limited discovery.



   IV.      THE DISCOVERY IS NARROW IN SCOPE AND NOT UNDULY
            BURDENSOME.

Uber has demonstrated that national and local statistics by year are readily available to it.      It

presented various statistics of this nature to the Court. See Dkt. # 20. Moreover data regarding

interstate trips and airport trips by New York City drivers are data routinely collected by

Defendants. It produces such data to authorities such as the Taxi and Limousine Commission in

the course of its regular operations in New York City. Accordingly the eight interrogatories and

two document requests attached here should not be burdensome to Defendants to produce given

their narrow tailoring to the factual questions at issue. Further the scope of such inquiry is not

unduly intrusive or time consuming and will not greatly delay a determination of the instant

motion.


                                                  9
        Case 1:19-cv-10308-ALC Document 45 Filed 09/02/20 Page 10 of 10




   V.     DISCOVERY AT THE PRESENT STAGE IS IN THE INTEREST OF
          JUDICIAL ECONOMY

Additionally, discovery at the present stage prior to determination of the motion is in the interest

of judicial economy, potentially obviating the path of Singh, where discovery was ordered only

on remand.


                                        CONCLUSION

For the above reasons Plaintiffs respectfully request the Court grant their motion for limited

discovery on the issue of their engagement in interstate commerce and permit further submission

based on such discovery on the pending Motion to Compel Discovery (Dkt. #19).


Dated: New York, New York
       September 1, 2020

                                                     Respectfully submitted,

                                                      MIRER MAZZOCCHI & JULIEN, PLLC

                                                      By:/s/_________________________
                                                      Jeanne Mirer and Ria Julien
                                                      1 Whitehall, 16th Floor
                                                      New York, NY 10004
                                                      (212) 231-2235
                                                      jmirer@mmsjlaw.com
                                                     rjulien@mmsjlaw.com
                                                     Attorneys for Plaintiffs


                                                     __________________________

                                                     By: Zubin Soleimany
                                                     Attorney for Plaintiffs
                                                     New York Taxi Workers Alliance
                                                     31-10 37th Avenue, Suite 300
                                                     Long Island City, NY 11101
                                                     718-706-9892
                                                     zsoleimany@nytwa.org
                                                      Attorneys for Plaintiffs



                                                10
